Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/670,041 MOUNTING STRUCTURE AND ARRANGEMENT filed on 10/31/2019.  Claims 1-14 are pending.  

Election/Restrictions
Applicant's election with traverse of the election/restriction in the reply filed on 2/19/2021 is acknowledged.  The traversal is on the ground(s) that the search would not be burdensome to the Examiner.  This is not found persuasive because the different features of the device would make different searches, queries and art and this is considered burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claim 5 is withdrawn as being drawn to different structures between first and third support.  This is not shown by the elected figures 1-5. Figures 1-5 show identical supports. 

Information Disclosure Statement
The information disclosure statement submitted on 1/6/2020 and 5/6/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because the line quality is not within PTO practice.  Figure 6 is not legible.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“The first support configured to abut the first mounting track” (claims 1 and 6)
“the second and fourth support configured to abut the second mounting track” (claims 2, 3 and 6)

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 4, the “and/or” is indefinite for failing to disclose exactly what is included in the claim.  
Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
With regards to claim 14, a method depending from an apparatus claim is indefinite for failing to define the claim.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-4 and 6-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 6260813 to Whitcomb.
	With regards to claim 1, the patent to Whitcomb discloses a mounting structure for mounting an item of aircraft furniture in an aircraft, the mounting structure having 
a first connection assembly (34, 32) configured for engagement with a first mounting track; and an associated first support (36), the first support configured to abut the first mounting track at a location fore or aft of the first connection assembly, wherein the first connection assembly is associated with a third support (36), the first support configured to abut the first mounting track at a location fore of the first connection assembly and the third support configured to abut the first mounting track at a location aft of the first connection assembly.
	With regards to claim 2, Whitcomb teaches a second connection (See Figure 3) assembly configured for connection with a second mounting track; and an associated second support, the second support configured to abut the second mounting track at a location fore or aft of the second connection assembly.
	With regards to claim 3, Whitcomb teaches wherein the second connection assembly is associated with a fourth support, the second support configured to abut the second mounting track at a location fore of the second connection assembly and the fourth support configured to abut the second mounting track at a location aft of the second connection assembly.
	With regards to claim 4, Whitcomb teaches wherein the supports comprise metal and/or polymer materials (Col. 2, lines 12-15).
	With regards to claim 6, Whitcomb teaches wherein the or each support comprises a distal end which is configured to abut the mounting track, the distal end shaped and sized such that it may not pass through the mounting track. (in an upwards direction it may not pass through)
	With regards to claim 7, Whitcomb teaches wherein the mounting structure comprises a plate from which the, or each, connection assembly and the, or each, support extends.
	With regards to claim 8, Whitcomb teaches wherein the plate has a plurality of apertures (at 38) and engagement points from which the, or each, connection assembly and supports may extend.
	With regards to claim 9, Whitcomb teaches wherein the, or each, connection assembly comprises a first part configured to be engaged with a mounting track, and a second part configured to adapt the first part for connection to the mounting structure.
	With regards to claim 10-13, Whitcomb teaches a mounting structure, aircraft seat, ottoman and aircraft cabin. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 6260813 to Whitcomb.
With regards to claim 14, Whitcomb teaches the apparatus as described above and it would be obvious to one of ordinary skill in the art to have the method steps because they are inherent from the structure.  It is obvious from Whitcomb to have the method steps of having a method of installing an item of aircraft furniture, the aircraft furniture the method comprising the steps of engaging the first connection assembly with a mounting track of the aircraft, such that the first support abuts the mounting track.

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/22/21